Case 2:19-mj-02063-DUTY Document 3-1 Filed 05/16/19 Page 1 of 13 Page ID #:4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                Holding a Criminal Term
                            Grand Jury Sworn in on May 3,2018             ~o
                                                                                2Q6
  UNITED STATES OF AMERICA                     CRIMINAL NO.:

              v.                               GRAND JURY ORIGINAL

  SYNERGY LINK CORD,
                                               VIOLATIONS:
  ADISON UMRARONG,
                                              22 U.S.C.§ 2778
       and                                    (Arms Export Control Act)

  SIRIPORN DOMSA,                             22 C.F.R. Parts 120-130
  aka EDD,                                    (International Traffic in Arms
                                              Regulations)

              Defendants.                      18 U.S.C.§ 1956(h)
                                              (Conspiracy to Launder Monetary
                                              Instruments)

                                               18 U.S.C.§ 1956(a)(3)(B)
                                              (Sting Money Laundering)

                                              31 U.S.C.§ 5324(a)(3),(d)(2)
                                              (Structuring)

                                               18 U.S.C.§ 2
                                              (Aiding and Abetting and Causing an Act
                                               to be Done)

                                              Forfeiture: 18 U.S.C. §§ 981(a)(1)(C);
                                              18 U.S.C.§ 982(a)(1); 21 U.S.C.§ 853(p);
                                              22 U.S.C. §401(a); 28 U.S.C.§ 2461(c);
                                              and 31 U.S.C.§ 5317(c)


                                      I NDICTMENT

       The Grand Jury charges that:
Case 2:19-mj-02063-DUTY Document 3-1 Filed 05/16/19 Page 2 of 13 Page ID #:5




                                      GENERAL ALLEGATIONS

            At all times material to this Indictment:

                                               Introduction

            1.     Defendant SYNERGY LINK CORP("SYNERGY")is a company, incorporated

  in Nevada, but with a physical office in Los Angeles, California, that provides "freight forwarder"

  services. As a freight forwarder, SYNERGY serves as an expert in the logistics required to export

  large cargo and smaller parcels around the world, using various means oftransportation, including

  airplanes, ships, trucks and railroads.

         2.        Defendant ADISON UMRARONG("UMRARONG")is a resident of California

  and a co-owner and manager of SYNERGY.

         3.        Defendant SIRIPORN DOMSA,also known as"EDD"("DOMSA"),is a resident

  of California and a co-owner and manager of SYNERGY. DOMSA is also UMRARONG's

  mother.

                                     The Arms Export Control Act

         4.        The Arms Export Control Act ("AECA"), 22 U.S.C. § 2778, authorized the

  President of the United States to control the export of"defense articles" by designating items on

  the United States Munitions List("Munitions List"), which is codified at 22 C.F.R. Part 121.

         5.        The AECA and its attendant regulations, the International Traffic in Arms

  Regulations("ITAR"),22 C.F.R. Parts 120-130, required a person to apply for and obtain an export

  license from the United States Department of State, Directorate of Defense Trade Controls

 ("DDTC"), located in the District of Columbia, before exporting from the United States arms,

  ammunition, or articles of war, which were all categorized as defense articles under 22 U.S.C. §§

  2778(b)(2), and 22 C.F.R. Parts 120.1 and 12L1. In the application for an export license, the



                                                    2
Case 2:19-mj-02063-DUTY Document 3-1 Filed 05/16/19 Page 3 of 13 Page ID #:6




  exporter was required to state, among other things, the nature ofthe defense articles to be exported,

  the end recipient of the defense articles, and the purpose for which the defense articles were

  intended.

         6.      The defense articles, which were subject to such licensing requirements, were

  designated on the Munitions List. Those designations were made by the State Department with

  the concurrence ofthe Defense Department under 22 U.S.C. § 2778(a)(1)and 22 C.F.R. Part 120.2.

         7.      Category I ofthe Munitions List included firearms, as well as firearms components,

  parts, and accessories.

         8.      The AECA and ITAR were in effect at all times relevant to this Indictment.

         9.      At no time did SYNERGY, UMRARONG, or DOMSA apply for, receive, or

  possess, or cause others to apply for, receive, or possess a license from the DDTC, located within

  the District of Columbia, to export firearms components, parts, and accessories from the United

  States to Thailand. Nor at any time did SYNERGY, UMRARONG, or DOMSA register as

  defense article exporters or brokers.


                                           COUNT ONE
                            (Violation of the Arms Export Control Act)

         10.     On or about March 21, 2019, within the District of Columbia and elsewhere,

  defendant ADISON UMRARONG did willfully attempt to export and cause the export from the

  United States to Thailand of firearms parts, that is, three upper receivers with barrels, and five 10

  round magazines, all ofwhich were and are designated as defense articles on the USML,the export

  of which was and is controlled under the Arms Export Control Act, without having first obtained

  from the DDTC the required license or other written approval for such export.

        (Unlawfully Exporting and Attempting to Export Arms and Munitions from
         the United States, in violation of Title 22, United States Code, Section 2778(b)


                                                   3
Case 2:19-mj-02063-DUTY Document 3-1 Filed 05/16/19 Page 4 of 13 Page ID #:7




          and (c); and Title 22, Code of Federal Regulations, Sections 121.1, 123.1, and
          127.1; Aiding and Abetting and Causing an Act to be Done, Title 18, United
          States Code, Section 2)

                                        COUNT TWO
                          (Conspiracy to Commit Money Laundering)

                                           The Conspiracy

          1 1.   The allegations set forth in Paragraphs 1 through 10 of this Indictment are re-

  alleged and incorporated by reference herein

          12.    From on or about July 2015 through January 2019, within the District ofColumbia

  and elsewhere, defendants SYNERGY LINK CORD("SYNERGY"),ADISON UMRARONG

 ("UMRARONG"), and SIRIPORN DOMSA ("DOMSA"), also known as "EDD," did

  knowingly combine, conspire, and agree with each other and with other persons known and

  unknown to the Grand Jury to violate Title 18, United States Code, Section 1956(a)(3)(B), by

  conducting or attempting to conduct a financial transaction involving property represented by a

  person at the direction of, or with the approval of, a Federal official authorized to investigate or

  prosecute violations of Title 18, United States Code, Section 1956, to conceal or disguise the

  nature, location, source, ownership, and control ofproperty believed to be the proceeds ofspecified

  unlawful activity, to wit, the illegal shipment of arms to Thailand in violation ofthe Arms Export

  Control Act.

                                   The Objects of the Conspiracy

          1 3.    The objects of the conspiracy were

                 a. to illegally enrich the coconspirators; and

                 b. to conceal and disguise the nature, location, source, ownership, and
                    control of property believed to be proceeds of the coconspirators'
                    scheme.




                                                  4
Case 2:19-mj-02063-DUTY Document 3-1 Filed 05/16/19 Page 5 of 13 Page ID #:8




                            The Manner and Means of the Conspiracy

          14.    Among the manner and means by which SYNERGY, UMRARONG, and

  DOMSA would and did carry out the objectives of the conspiracy were the following:

                 a. It was part of the conspiracy that UMRARONG and DOMSA owned

                     and operated SYNERGY, which was primarily a freight forwarder, but

                     which also offered services of transmitting funds on behalf of other

                     individuals using SYNERGY'S bank accounts and the bank accounts of

                    other co-conspirators.

                 b. It was further part of the conspiracy that UMARONG and DOMSA

                    conspired and agreed to assist others in transferring funds represented

                    to be derived from illegal arms exports to Thailand and Australia, in

                    order to conceal the nature and source ofthose funds.

                 c. It was further part of the conspiracy that UMRARONG and DOMSA

                    conspired and agreed to use SYNERGY'S bank account and the bank

                    accounts of other co-conspirators to transfer those funds.

                                             Overt Acts

         15.    On or about the dates listed below, in the District of Columbia and elsewhere, the

  defendants committed at least one ofthe following overt acts in furtherance of the conspiracy:

                a. Between July 21, 2015, and September 4, 2015, UMRARONG,

                    DOMSA,and SYNERGY conspired to assist a Confidential Informant

                   (the "CI") in transferring $12,000.00 represented to be proceeds of

                    exporting firearms to Thailand, in violation ofthe Arms Export Control

                    Act. UMRARONG instructed the CI to deposit the funds in the form



                                                 ~7
Case 2:19-mj-02063-DUTY Document 3-1 Filed 05/16/19 Page 6 of 13 Page ID #:9




                of cash and in amounts less than $10,000 into an account owned by

                SYNERGY for the express purpose ofavoiding the filing of a Currency

                Transaction Report. Law enforcement agents acting on behalf ofthe CI

                made two $6,000 deposits into the bank account at two Bank One

                branches in Maryland. UMRARONG transferred the funds from an

                account owned by SYNERGY to an account designated by the CI in

                Australia.

             b. Between on or about June 29, 2016, through July 9, 2016,

                UMRARONG and DOMSA agreed to transfer $46,000.00 in funds

                represented to be proceeds of illicit firearms sales in Thailand. As part

                of this activity, UMRARONG and DOMSA both directed the CI to

                deposit a total of $50,000 into a bank account in the name of

                UNINDICTED CO-CONSPIRATOR 1 in amounts less than $10,000

                to avoid the filing of a Currency Transaction Report.          DOMSA

                informed the CI that the transfer would include an eight percent

                commission fee for UMRARONG and DOMSA. Thereafter, at the

                direction ofDOMSA,$50,000 was deposited into UNINDICTED CO-

               CONSPIRATOR 1's bank account at various bank branches, some of

                which were located in the District of Columbia. After the funds were

               received in UNINDICTED CO-CONSPIRATOR 1's account,

               UMRARONG transferred $46,000 from an account owned by

               SYNERGY in the United States to an account designated by the CI in

               Australia.
Case 2:19-mj-02063-DUTY Document 3-1 Filed 05/16/19 Page 7 of 13 Page ID #:10




              c. Between on or about November 2, 2016, through November 29, 2016,

                 UMRARONG and DOMSA agreed to transfer $130,369.50 in funds

                 represented to be proceeds of illicit firearms sales in Thailand. As part

                 of this activity, UMRARONG directed the CI to deposit a total of

                 $144,855.00 into several bank accounts in the names ofUNINDICTED

                 CO-CONSPIRATOR 1, UNINDICTED CO-CONSPIRATOR 2,

                 and    UNINDICTED          CO-CONSPIRATOR             3   (collectively,

                "UNINDICTED CO-CONSPIRATORS") in amounts less than

                $10,000 to avoid the filing of a Currency Transaction Report.

                 UMRARONG instructed the CI that the transfer would cost a ten

                 percent commission. Thereafter, $144,855.00 was deposited into the

                 designated bank accounts at various banks, some of which were located

                in the District of Columbia. After the funds were received in the

                accounts     of    the     UNINDICTED          CO-CONSPIRATORS,

                UMRARONG transferred $130,369.50 from an account owned by

                SYNERGY in the United States to an account designated by the CI in

                Australia.

             d. Between on or about March 22, 2018, through on or about June 20,

                2018, UMRARONG and DOMSA agreed to transfer $50,000.00 from

                the United States to Thailand as part of an agreement to transfer a total

                of $200,000 in funds represented to be proceeds of illicit firearm sales

                in Thailand. As part of this activity, UMRARONG directed the CI to

                deposit a total of $50,000.00 into an account held by SYNERGY at



                                              7
Case 2:19-mj-02063-DUTY Document 3-1 Filed 05/16/19 Page 8 of 13 Page ID #:11




                      Bank Two in amounts less than $10,000 to avoid the filing of a Currency

                      Transaction Report. UMRARONG informed the CI that the transfer

                      would cost a fifteen percent commission fee, which could be paid

                      separately in cash.      Thereafter, $50,000.00 was deposited into

                     SYNERGY'S bank account at various banks in the Los Angeles,

                      California area via six separate bank deposits over the course of three

                     days.    After the funds were received in the SYNERGY account,

                     UMRARONG directed the equivalent of$50,000.00 in Thai Baht to be

                     deposited into a Thai account designated by the CI through two cash

                     deposits by UNINDICTED CO-CONSPIRATORS 1 AND 2, and one

                     wire transfer from a Thai account likely owned by UNINDICTED CO-

                     CONSPIRATOR 3.

         (Conspiracy to Commit Money Laundering, in violation of Title 18, United
          States Code, Sections 1956(h) and(~)

                              COUNTS THREE THROUGH SEVEN
                                 (Sting Money Laundering)

          16.    The allegations set forth in Paragraphs 1 through 15 of this Indictment are re-

  alleged and incorporated by reference herein.

          17.    Between on or about November 2,2016 and on or about November 29,2016, within

  the District of Columbia and elsewhere, and in the extraterritarial jurisdiction ofthe United States,

  defendants SYNERGY LINK CORP,ADISON UMRARONG and SIRIPORN DOMSA,also

  known as "EDD," did conduct and attempt to conduct a financial transaction involving property

  represented by a person at the direction of, or with the approval of a Federal official authorized to

  investigate or prosecute violations of Title 18, United States Code, Section 1956, to be proceeds



                                                   8
Case 2:19-mj-02063-DUTY Document 3-1 Filed 05/16/19 Page 9 of 13 Page ID #:12




   of specified unlawful activity, to wit, exporting arms to Thailand in violation of the Arms Export

   Control Act, with the intent to conceal or disguise the nature, location, source, ownership and

   control, of property they believed to be the proceeds of specified unlawful activity, to wit,

   exporting arms to Thailand, in violation of the Arms Export Control Act, in violation of Title 18,

   United States Code, Section 1956(a)(3)(B).

     COUNT                  DATE                  DESTINATION               AMOUNT
     4                      11/10/16              Australia                 $35,369.50
     5                      11/14/16              Australia                 $44,508.50
     6                      11/23/16              Australia                 $40,401.50
     7                      11/29/16              Australia                 $10,090.00

         (Money Laundering, in violation of Title 18, United States Code, Sections
          1956(a)(3)(B) and (fl, and Aiding and Abetting and Causing an Act to be Done,
         in violation of Title 18, United States Code, Section 2).


                                       COUNT EIGHT
                                (Conspiracy to Structure Funds)

                                           The Conspiracy

          18.    The allegations set forth in Paragraphs 1 through 17 of this Indictment are re-

  alleged and incorparated by reference herein.

          19.    Between on or about September 10, 2015, through on or about June 20, 2018,

  within the District ofColumbia and elsewhere, and in the extraterritorial jurisdiction ofthe United

  States, defendants SYNERGY LINK CORP ("SYNERGY"), ADISON UMRARONG

 ("UMRARONG"), and SIRIPORN DOMSA ("DOMSA"), also known as "EDD," and the

  UNINDICTED CO-CONSPIRATORS, unlawfully, willfully and knowingly combined,

  conspired, confederated, and agreed with one another and others unknown to the Grand Jury to:

 (a) defraud the United States; and (b) commit offenses against the United States, that is, to

  knowingly and for the purpose of evading the reporting requirements of Title 31, United States
Case 2:19-mj-02063-DUTY Document 3-1 Filed 05/16/19 Page 10 of 13 Page ID #:13




   Code, Section 5313(a) and the regulations promulgated thereunder, structure, assist in structuring,

   attempt to structure and assist in structuring, transactions with domestic financial institutions, as

   part of a pattern ofillegal activity involving more than $100,000 in a 12-month period, in violation

   of Title 31, United States Code, Sections 5324(a)(3) and (d)(2).

                                       Obiect of the Conspiracy

          20.      It was an object of the conspiracy to avoid causing the filing of Currency

   Transaction Reports at financial institutions, which are required by the Bank Secrecy Act when

   more than $10,000.00 in cash is deposited into an account at a financial institution on a single day.

                              The Manner and Means of the Conspiracy

          21.      It was part of the conspiracy that UMRARONG and DOMSA would use bank

   accounts belonging to SYNERGY to accept cash deposits that were structured to avoid the filing

   of a Currency Transaction Report.

          22.      It was part ofthe conspiracy that UMRARONG and DOMSA instructed others to

   make cash deposits into the bank accounts of the UNINDICTED CO-CONSPIRATORS in

   amounts less than $10,000.00 to avoid the filing of a Currency Transaction Report.

                                              Overt Acts

          23.      On or about the dates listed below, in the District of Columbia and elsewhere, the

   defendants committed at least one ofthe following overt acts in furtherance ofthe conspiracy:

                a. On or about June 29, 2016, UMRARONG and DOMSA both directed the CI to

                   deposit a total of$50,000 into a bank account in the name ofiJNINDICTED CO-

                   CONSPIRATOR 1 in amounts less than $10,000 to avoid the reporting

                   requirements ofthe Currency Transaction Reports.

                b. On or about June 29, 2016, at the direction of UMRARONG and DOMSA,



                                                   10
Case 2:19-mj-02063-DUTY Document 3-1 Filed 05/16/19 Page 11 of 13 Page ID #:14




               $50,000 in cash was deposited, in amounts less than $10,000.00, at multiple

               branches of Bank One, including branches located in the District of Columbia.

           c. On or about August 31, 2016, the CI asked UMRARONG whether SYNERGY

               could assist in transferring $144,855.00 derived from the illegal shipment of arms

               to Thailand to Australia. UMRARONG indicated he would need to consult with

               DOMSA before agreeing to transfer funds.

           d. On or about November 1, 2016, UMRARONG sent a text message to the CI with

               instructions for depositing $144,855.00 into several Bank One bank accounts in the

               names of the iTNINDICTED CO-CONSPIRATORS in amounts less than

               $10,000 to avoid the reporting requirements of the Currency Transaction Reports.

           e. Between November 2, 2016 and November 3, 2016, pursuant to the directions of

               UMRARONG, $144,855.00 was deposited into the banks accounts of the

               UNINDICTED CO-CONSPIRATORS, in multiple branches of Bank One,

              including branches located in the District of Columbia.

           f. Between November 14, 2016 and November 30, 2016, UMRARONG,transferred

              $130,369.50 to an account controlled by the government in Australia.

           g. Between June 4, 2018 and June 6, 2018, pursuant to the directions of

              UMRARONG,$50,000.00 was deposited into the SYNERGY commercial bank

              account, in multiple branches of Bank Two, specifically branches located in Los

              Angeles, California.

           h. On June 20, 2018, UMRARONG had $50,000.00 transferred to the CI's account

              in Thailand.

       (Conspiracy to Structure Funds, in violation of Title 18, United States Code,
        Section 371; Title 31, United States Code, Section 5324(a)(3)).


                                              11
Case 2:19-mj-02063-DUTY Document 3-1 Filed 05/16/19 Page 12 of 13 Page ID #:15




                                    FORFEITURE ALLEGATION

           24.    Upon conviction ofeither ofthe offenses alleged in Count One,the defendants shall

   forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and

   Title 28, United States Code, Section 2461(c), any property, real or personal, which constitutes, or

   is derived from, proceeds traceable these offenses. The United States will also seek a forfeiture

   money judgment against the defendants for a sum of money equal to the value of any property,

   real or personal, which constitutes, or is derived from, proceeds traceable to these offenses.

           25.    Upon conviction ofeither ofthe offenses alleged in Count One,the defendants shall

   forfeit to the United States, pursuant to Title 22, United States Code, Section 401(a), and Title 28,

   United States Code, Section 2461(c), all arms or munitions of war or other articles exported or

   attempted to be exported in violation of law, and any vessel, vehicle, or aircraft containing the

   same or which has been or is being used in exporting or attempting to export such arms or

   munitions of war or other articles.

          26.     Upon conviction ofeither ofthe offenses alleged in Count One,the defendants shall

   forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title 28,

   United States Code, Section 2461(c), any firearms and ammunition involved in or used in the

   knowing commission of the offense.

          27.     Upon conviction of any of the offenses alleged in Counts Two through Seven, the

   defendants shall forfeit to the United States any property, real or personal, involved in these

   offenses, and any property traceable to such property, pursuant to Title 18, United States Code,

   Section 982(a)(1). The United States will also seek a forfeiture money judgment against the

   defendants for a sum of money equal to the value of any property, real or personal, involved in

   these offenses, and any property traceable to such property.



                                                   12
Case 2:19-mj-02063-DUTY Document 3-1 Filed 05/16/19 Page 13 of 13 Page ID #:16




           28.    Upon conviction of the offense alleged in Count Eight, the defendants shall forfeit

   to the United States all property, real or personal, involved in such offense, and any property

   traceable thereto, pursuant to Title 31, United States Code, Section 5317(c)(1). The United States

   will also seek a forfeiture money judgment against the defendants for a sum of money equal to the

   value of all property, real or personal, involved in the offense and any property traceable thereto.

          29.     If any of the property described above as being subject to forfeiture, as a result of

   any act or omission of the defendants:

                 (a) cannot be located upon the exercise of due diligence;

                 (b)has been transferred or sold to, or deposited with, a third person;

                 (c) has been placed beyond the jurisdiction ofthe Court;

                 (d) has been substantially diminished in value; or

                 (e) has been commingled with other property that cannot be subdivided

                  without difficulty;

   the defendants shall forfeit to the United States any other property of the defendants, up to the

   value of the property described above, pursuant to Title 21, United States Code, Section 853(p).

         (Criminal Forfeiture, in violation of Title 18, United States Code, Section
         981(a)(1)(C); Title 18, United States Code, Section 982(a)(1); Title 21, United
          States Code, 853(p); Title 22, United States Code, Section 401(a); Title 28, United
          States Code,section 2461(c); and Title 31, United States Code,Section 5317(c)(1)).


                                                A TRUE BILL:


                                                FOREPERSON.




   Attorney ofthe United States in
   and for the District of Columbia.


                                                   13
